Case 1:20-cv-11889-MLW Document 99 Filed 05/18/21 Page 1 of 3

FILED
IN CLERKS OFFICE
UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS 2021 NAY 18 OAM Nf: 35

DR. SHIVA AYYADURAI,

9
Plaintiff. 4.9. DISTRICT COURT

2° TRICT OF MASS.

Vv.

WILLIAM FRANCIS GALVIN,
MICHELLE K. TASSINARI,
DEBRA O’MALLEY,
AMY COHEN,
NATIONAL ASSOCIATION OF STATE
ELECTION DIRECTORS,
all in their individual capacities, and
WILLIAM FRANCIS GALVIN, in his
official capacity as the Secretary
of the Commonwealth of
Massachusetts,

Defendants.

me me a ee eee Nene Nae eee eee ee ee”

MOTION FOR LEAVE TO PARTICIPATE IN THIS CASE AS AMICUS CURIAE
Pursuant to Local Rule 7.1, John Adams (“Amicus”), acting pro se, respectfully moves for
leave to participate in this case as anticus curiae. Amicus has not consulted with any party
regarding this motion because he is not an attorney admitted to practice law. As grounds for this
Motion, Amicus states as follows:
I, Amicus has alleged in one or more affidavits that he was a victim of “shadow-

banning” in the United States District Court for the Western District of Texas (USA, ef al, v.

 

IRS, et al, Case No. 20-cv-000362 (W.D.T_X.), by Twitter, Inc. and/or Facebook, Inc. in
connection with the election of November 3, 2020.
2. Amicus has extensive technological experience, including web programming,

mobile app development, and information technology consulting.
Case 1:20-cv-11889-MLW Document 99 Filed 05/18/21 Page 2 of 3

3. Amicus has extensive litigation experience and possesses formal legal education
having dropped out of Boston College Law School approximately two months prior to obtaining
a Juris Doctor degree in or around March 2018.

4. On May 17, 2021, Amicus filed papers renewing his civil action in USA, et al,, v.

IRS, ef al, Case No. 20-cv-000362 (W.D.T.X.} and notified the United States District Court for

 

the Western District of Texas of his intention to file an amended and/or supplemental complaint
regarding alleged unlawful activity of Twitter, Inc. and Facebook, Inc. in connection with the
election of November 3, 2020 and “shadow-banning” of Amicus.

5. In or about December 2020, Amicus sent the defendant, WILLIAM FRANCIS
GALVIN, as Secretary of the Commonwealth, a notice to preserve information in connection
with potential fraud concerning one or more computer systems during the election of November
3, 2020 in the Commonwealth of Massachusetts.

6. This Court and Plaintiff would benefit from the legal experience and training as
well as the technological knowledge of Amicus.

7. As a consequence of the foregoing, Amicus has a significant interest in the

disposition of the above-captioned action.

WHEREFORE, Aniicus respectfully moves this Court for leave to participate in the

above-captioned action as amicus curiae.
Case 1:20-cv-11889-MLW Document 99 Filed 05/18/21 Page 3 of 3

RESPECTFULLY SUBMITTED,

(a

J

JOHN ADAMS

Pro Se

7 Ruggiero Way

Andover, MA 01810
john.adams.7@icloud.com
(978) 269-4635

DATED: May 17, 2021

CERTIFICATE OF SERVICE

I hereby certify that I served a copy of the foregoing document on the following by
United States Postal Service First Class Mail:

Shiva Ayyadurai
701 Concord Avenue
Cambridge, MA 02101

Adam Hornstein

Office of the Attorney General
One Ashburton Place

Boston, MA 02108

Anne L. Sterman

Office of the Attorney General
One Ashburton Place

Boston, MA 02108

Dated: May 17, 2021

d_

hun ADAMS
